In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-1218V
                                       Filed: June 21, 2016

* * * * * * * * * * * * * * * *                            UNPUBLISHED
JOHN RAJOTTE,                                 *
                                              *            Special Master Hamilton-Fieldman
               Petitioner,                    *
                                              *            Joint Stipulation on Damages;
v.                                            *            Influenza (“Flu”) Vaccine;
                                              *            Guillain-Barré Syndrome
SECRETARY OF HEALTH                           *            (“GBS”).
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * * *
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, D.C., for Petitioner.
Justine E. Walters, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On October 19, 2015, John Rajotte (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 Petitioner alleged that the administration of the
Influenza (“Flu”) vaccine, on October 22, 2012, caused him to develop Guillain-Barré Syndrome
(“GBS”).
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).



                                                  1
        On June 20, 2016, the parties filed a stipulation 3 in which they state that a decision
should be entered awarding compensation. Respondent denies that the Flu vaccine is the cause
of Petitioner’s alleged GBS or any other injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive “a lump sum payment of $253,000.00 in
the form of a check payable to [P]etitioner. This amount represents compensation for all
damages that would be available under 42 U.S.C. § 300aa-15(a).” Appendix A at 2, ECF No.
23-1.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 4

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
  The Stipulation states that the Special Master assigned to this case is Chief Special Master
Dorsey. The undersigned assumes that this is a clerical error.
4
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                 2